Citation Nr: 0415122	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-00 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for urinary dysfunction, bladder spasm, 
and testicular pain claimed to be the result of Department of 
Veterans Affairs (VA) treatment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to June 
1961.

The instant appeal arose from an October 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Lincoln, Nebraska, which denied a claim for 
entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for urinary trauma and dysfunction, 
bladder spasms, testicular pain and tenderness claimed to be 
the result of VA treatment.  

The Board of Veterans' Appeals (Board) notes that the veteran 
provided testimony via videoconferencing techniques at a 
hearing before the undersigned Veterans Law Judge sitting at 
Washington, D.C., in August 2003.


FINDINGS OF FACT

1.  During a period of VA hospitalization, in August 1983, 
the veteran was prescribed Bethanechol, or Urecholine.

2.  The veteran was hospitalized for several weeks in 
November 1989 for treatment of infection and fever with 
surgical placement of a catheter after his own attempts and 
attempts by VA staff to nonsurgically catheterize him were 
unsuccessful. 

3.  Since 1983 appellant has been treated for bladder spasms, 
lower right mid quadrant pain, scrotal pain, neurogenic 
bladder, urethritis, chronic cystitis and urinary tract 
infections.

4.  The appellant's bladder spasms, lower right mid quadrant 
pain, scrotal pain, neurogenic bladder, urethritis, chronic 
cystitis and urinary tract infections were not caused or 
aggravated by the medication prescribed by VA in 1983 or by 
VA treatment in November 1989.

5.  The appellant did not suffer an injury or disease or an 
aggravation of an injury or disease resulting in additional 
genitourinary disability by reason of VA medical treatment 
rendered in August 1983 or November 1989.


CONCLUSION OF LAW

The appellant does not have bladder spasms, lower right mid 
quadrant pain, scrotal pain, neurogenic bladder, urethritis, 
chronic cystitis and urinary tract infections that resulted 
from VA medical treatment rendered in August 1983 or November 
1989:  entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
is not warranted.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The United States Court of Appeals for Veteran Claims' 
(Court's or CAVC's) decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits.  

In the present case a substantially complete application was 
received on December 2001.  Prior to the issuance of the 
rating decision in October 2002, the RO, in April 2002, 
provided notice to the claimant regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additional VCAA notice 
was provided to the appellant by means of VA letters dated in 
August and September 2002.  Because the VCAA notice in this 
case was provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini. 

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

In this case, the VCAA notice letters that were provided to 
the appellant do contain the "fourth element."  The April 
2002 letter told the veteran that it was his responsibility 
to support his claim with appropriate evidence, that he could 
help with his claim by sending the RO the evidence it needed 
as soon as possible, and that he could submit private medical 
records himself which supported his claim.  A April 2002 
report of contact advised him that a medical statement 
indicating that his condition was due to VA negligence would 
help his claim.  He was also advised by letter dated in July 
2003 that he could send the Board any additional evidence 
concerning his appeal.  Based on the above information, the 
Board finds that the appellant was fully notified of the need 
to give to VA any evidence pertaining to his claim.  In any 
event, the VA Office of General Counsel has determined, in a 
precedential opinion which is binding on the Board that "the 
CAVC's finding in this regard is non binding obiter dictum."  
VAOPGCPREC. 1-2004 (Feb. 24, 2004) (69 Fed. Reg. 25,174).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

With respect to VA's duty to assist the veteran, the RO 
obtained the VA treatment records identified by him.  The RO 
obtained copies of the veteran's service medical records from 
the NPRC.  The Board is not aware of a basis for speculating 
that relevant evidence exists that VA has not obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1).  In this case, a VA medical examination was 
attempted in July 2002.  However, while the veteran provided 
historical information and answered questions posed by the 
examiner, he refused to submit to a physical examination.  In 
September 2002 another VA physician provided a medical 
opinion.  The examiner addressed whether the veteran's 
complaints were common in patients with spinal cord injuries.  

The veteran has requested another VA medical opinion because 
he stated that the VA medical opinions of record did not 
address his contentions as regards the medication he was 
prescribed.  However, the September 2002 medical opinion did 
address the medication aspect of the claim.  Accordingly, the 
Board finds that another examination is not required for that 
reason.

In an April 2003 VA Form 646, Statement of Accredited 
Representative in Appealed Case, the veteran's representative 
requested that the case be remanded so that a new medical 
opinion might be obtained or so the case could be reviewed at 
a Spinal Cord Injury (SCI) center by medical personnel "who 
would be better qualified at understanding what maybe normal 
symptoms for people who have experienced SCI trauma."  

The Board notes that 38 C.F.R. § 3.655 states that when a 
veteran fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  In his April 
2002 letter from the RO, the veteran was advised that 
"[f]ailure to report for a VA medical examination may have 
adverse consequences, including the possible denial of your 
claim."  Accordingly, there is no indication that the Board 
proceeding to adjudicate the appeal with respect to this 
issue will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Although in this case the veteran was present at the July 
2002 VA examination, he refused to be examined.  Due to the 
veteran's lack of participation in this critical aspect of 
the examination, the physical examination itself, the Board 
finds that the veteran failed to participate in the scheduled 
examination and that his failure to participate was 
unreasonable.  VA's duty to assist the veteran "is not a 
one-way street, and if the veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993).  

The fact that the veteran received a second medical opinion, 
after he failed to cooperate with the first examiner, shows 
that VA more than satisfied its duty to assist.  The Board 
thus finds that VA has done everything reasonably possible to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

The Board will evaluate the veteran's claim based on the 
evidence currently of record.  38 C.F.R. § 3.655 (2003).  The 
Board has reviewed all the evidence in the veteran's claims 
folder, which includes, but is not limited to:  service 
medical records, VA treatment records, VA medical opinions, 
his hearing transcript, and statements from the veteran and 
his representative.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on this claim.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the claimant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The applicable statute, 38 U.S.C.A. § 1151, currently 
provides that when there is no willful misconduct by a 
veteran, disability resulting from VA hospital care furnished 
the veteran will be compensated in the same manner as if 
service-connected if the disability was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care.  38 U.S.C.A. § 1151 (West 2002).  
This version of the statute applies to claims, as here, filed 
after October 1, 1997.

The Board notes that the implementing regulations relating to 
§ 1151 claims filed after October 1, 1997, 38 C.F.R. § 3.361 
et seq. (1998) were rescinded because the publication in the 
Federal Register of 38 C.F.R. § 3.361 et seq. had been made 
without notice and comment.  See 64 Fed. Reg. 1131-1132 
(January 8, 1999). 

The veteran seeks disability compensation for urinary 
dysfunction, bladder spasm, and testicular pain which he 
contends were a result of VA treatment.  He asserts that when 
he was in a VA hospital in August 1983 he was prescribed 
Bethanechol, or Urecholine.  He reports that as a result of 
that medication, he experienced urinary and bowel 
dysfunction, pain in his side, bladder spasms, and testicular 
discomfort.  The veteran also asserts that he sustained 
trauma to the urethra after several VA personnel 
unsuccessfully attempted to insert a catheter in November 
1989.  He states that after this event in November 1989 he 
required surgery and hospitalization, he bled from his penis, 
and he was told he would permanently have to wear a Foley 
catheter and remain on the medication Oxybutynin.

A review of the medical evidence reveals that the veteran was 
involved in a horse riding accident in March 1983 in which he 
sustained a compression fracture of T6 and T7 which resulted 
in complete paraplegia.  He was treated at the VA Medical 
Center (MC) in Wood, Wisconsin, from March 18, 1983, to 
August 7, 1983.  He was started on Urecholine during this 
hospitalization after urodynamic studies revealed mild 
contractional detrusor and moderate hypertonus of the bladder 
neck.  It was noted in the medical records that the 
medication markedly increased his spontaneous voiding.  

A September 1983 private medical record noted that the 
Urecholine dosage had been cut in half.  The physician's 
notes suggested that reduction in Urecholine would reduce the 
veteran's gynecomastia and night sweats which were noted to 
be possible side effects of the medication.  

The veteran was hospitalized from November 13, 1989 to 
November 30, 1989, and the Grand Island VAMC.  Upon 
admission, the veteran reported that attempts at 
catheterization at home had been unsuccessful for the last 
two days.  He had an infection and a fever at the time of his 
admission.  Attempts at placing coude catheter and subsequent 
filiform by a staff surgeon were unsuccessful.  Thereafter, a 
coude catheter was placed surgically, and his fever improved 
after an initial period of hypotension which was felt to be 
due to decreased fluids.  The final diagnosis was acute 
ascending pyelonephritis with bilateral hydronephrosis.  He 
was then transferred to the Lincoln VAMC from November 30, 
1989, to December 1, 1989, and from there was transferred to 
the Milwaukee VAMC.  Records from the Milwaukee VAMC reveal 
that he received further urological workup.  Cystoscopy 
revealed a heavily trabeculated bladder and a wide caliber 
urethral stricture of the distal bulbus urethra.  The caliber 
of the stricture was though to be due to the dilation at the 
previous hospitalization.  He was discharged in an improved 
condition, and further urological evaluation and checkup was 
to take place in a year.

The veteran's records reveal complaints of bladder spasms, 
lower right mid quadrant pain, and scrotal pain and include 
diagnoses of neurogenic bladder, urethritis, chronic cystitis 
and recurrent urinary tract infections.  Records show that 
Amitriptyline, Oxybutynin, Valium, and Ditropan were 
prescribed to alleviate bladder spasms.  A May 1994 
hospitalization record attributed the veteran's complaints of 
scrotal burning to "dysesthetic sensations related to his 
spinal cord injury."  

During his July 2002 conversation with a VA examiner, the 
veteran reported bladder spasms and testicular pain.  When 
asked how he was aware of having pain in that area, as he was 
unable to have a sensation of pain in that area due to his 
spinal cord injury, he stated that he could visually identify 
movement of his scrotal skin and retraction of his penis.  He 
refused to be examined, and no medical opinion was provided.

The subsequent VA medical opinion provided in September 2002 
noted that the veteran was not available and that the record 
indicated that the patient had previously refused to be 
present for examination.  The physician reviewed the evidence 
of record and stated that "the difficulty in placing the 
Foley catheter is not likely the cause of his urinary tract 
infection."  The physician explained that "his history of 
recurrent urinary tract infection and history of spinal cord 
injury and catheterization and bladder dysfunction . . . are 
most likely the cause of his recurrent urinary tract 
infection and not caused by the procedure or difficulty in 
placing the catheter itself."

Further the examiner stated, as regards the veteran's pain 
condition, including testicular pain, "[i]t is highly 
unlikely that this is related to either medication or the 
catheterization procedure that the patient blamed it on."  
The examiner noted that the veteran relied on visual movement 
of the scrotal skin and retraction of the penis to support 
his claim of pain in this area where he regretfully does not 
have sensation, and the examiner reported that "these are 
common conditions that even a normal person or a patient with 
spinal cord injury can occur."  He continued, "[t]his 
certainly cannot blame that on the difficulty in placing the 
Foley catheter."

The examiner concluded that "[i]n reviewing the record, it 
does indicate that it is highly unlikely that the difficulty 
in placing the Foley catheter and the management at that time 
is the cause of his problem."  He added, "I think the main 
cause is really his spinal cord injury and the nature of his 
bladder condition that subject him to infection and 
dysfunction and symptoms."

Thus, the medical evidence of record indicates that the 
appellant was treated with Bethanechol, or Urecholine, in 
1983 and that he was hospitalized for several weeks in 
November 1989 for treatment of infection and fever with 
surgical placement of a catheter after his own attempts and 
attempts by VA staff to nonsurgically catheterize him were 
unsuccessful.  The evidence also indicates that he has 
complained periodically since the 1980s of bladder spasms, 
lower right mid quadrant pain, and scrotal pain and he has 
had recurrent diagnoses of neurogenic bladder, urethritis, 
chronic cystitis and urinary tract infections.

However, the appellant has submitted no competent evidence 
which establishes or even suggests that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical, surgical, or hospital care caused or contributed 
substantially or materially to cause the development of 
bladder spasms, lower right mid quadrant pain, scrotal pain, 
neurogenic bladder, urethritis, chronic cystitis or urinary 
tract infections.  When he was asked directly during his 
August 2003 personal hearing whether any physician had 
actually told him that the use of the medication was the 
cause of the bladder spasms, he replied "most doctors 
protect each other", indicating that he had not been told of 
such a relationship by a physician.  He indicated that he had 
been told by pharmacists that Urecholine was a "dangerous 
drug" that permanently stimulated nerve endings.  He also 
reported that another pharmacist told him that he was 
prescribed an excessive amount of that medication.  Further, 
when he was advised in April 2002 that getting a medical 
opinion reporting that his symptoms were due to negligence on 
the part of VA, he provided a statement later that month that 
simply stated that a VA physician at the spinal cord injury 
center in Milwaukee had told him that the lumps on his 
testicles "were caused by the cord going to the testicle 
jerking."

Therefore, he has not provided any competent medical evidence 
which establishes or even suggests that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical, surgical, or hospital care caused or contributed 
substantially or materially to cause the development of 
bladder spasms, lower right mid quadrant pain, scrotal pain, 
neurogenic bladder, urethritis, chronic cystitis or urinary 
tract infections.  

Instead, all of the medical evidence of record which does 
address this question, including a May 1994 hospitalization 
record and a September 2002 VA medical opinion, indicate that 
the veteran's complaints are due to his spinal cord injury, 
not medication or the 1989 placement of the catheter and 
subsequent treatment.  For these reasons, the Board finds 
that the evidence does not establish that there was 
carelessness, negligence, accident, lack of proper skill or 
error of judgment on the part of any of the VA hospital 
personnel.  It is the decision of the Board that the 
appellant is not shown to have additional disability that was 
incurred as the result of hospitalization or treatment within 
the purview of the provisions of 38 U.S.C.A. § 1151 in effect 
since October 1997.

The Board has considered the statements of the appellant as 
to his belief that his bladder spasms, lower right mid 
quadrant pain, and scrotal pain are solely due to VA medical 
treatment.  Although the Board has no reason to doubt his 
sincerity, these statements are not competent medical 
evidence with regard to this issue.  There is no evidence 
that he has the requisite medical expertise to enter a 
medical judgment as to whether or not the treatment provided 
by VA, specifically in August 1983 and November 1989, was 
substandard in any way.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In summary, for the reasons and bases expressed above the 
Board finds that the appellant's claim for compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 is denied 
because no competent evidence has been presented which 
establishes or even suggests that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care caused 
or contributed substantially or materially to cause the 
appellant's development of bladder spasms, lower right mid 
quadrant pain, or scrotal pain.  The appellant has not 
presented competent evidence which demonstrates that the VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider when he was treated for 
problems related to his spinal cord injury.  Therefore, the 
claim is denied.


ORDER

The claim for entitlement to disability benefits under the 
provisions of 38 U.S.C.A. § 1151 for urinary dysfunction, 
bladder spasm, and testicular pain claimed to be the result 
of VA treatment is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



